United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2221
                                     ___________

Phyllis D. Racy,                    *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the Eastern
                                    * District of Arkansas.
Arkansas Child Support Enforcement *
Unit, Revenue Division,             * [UNPUBLISHED]
                                    *
            Appellee.               *
                               ___________

                              Submitted: October 12, 2007
                                  Filed: October 22, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Phyllis Racy appeals the district court’s1 dismissal without prejudice of her Title
VII action for failure to comply with a discovery order, and argues that counsel should
have been appointed for her. We affirm.

       We conclude the district court did not abuse its discretion in dismissing the
action, given that Racy ignored defendant’s repeated discovery requests for over a


      1
       The Honorable George Howard, Jr., late a United States District Judge for the
Eastern District of Arkansas.
year, ignored the district court’s order compelling her to respond to such requests, and
never provided any justification for her failure to respond. See Doe v. Cassel, 403
F.3d 986, 990 (8th Cir. 2005) (per curiam) (standard of review of Fed. R. Civ. P. 41(b)
dismissal); Hairston v. Alert Safety Light Prods., Inc., 307 F.3d 717, 718-19 (8th Cir.
2002) (standard of review of Fed. R. Civ. P. 37(b)(2) dismissal); Hutchins v. A.G.
Edwards & Sons, Inc., 116 F.3d 1256, 1259-60 (8th Cir. 1997) (noncompliance
underlying Rule 41(b) dismissal must be deliberate).

       We also conclude the district court did not abuse its discretion in refusing to
appoint counsel for Racy, who appeared capable of presenting her case and gave no
indication--below or on appeal--that she could not, without counsel, respond properly
to defendant’s discovery requests. See Phillips v. Jasper County Jail, 437 F.3d 791,
794 (8th Cir. 2006) (standard of review; relevant factors include ability of indigent
person to investigate facts and present claims).

      Accordingly, we affirm.
                     ______________________________




                                          -2-